United States Court of Appeals
                        For the First Circuit


No. 10-2151

                    D. CHARLES DICKOW, as Executor of the
                         Estate of Margaret W. Dickow,

                              Plaintiff, Appellant,

                                       v.

                UNITED STATES; INTERNAL REVENUE SERVICE,

                            Defendants, Appellees.



                               ERRATA SHEET

     The opinion of this Court issued on August 19, 2011, is
amended as follows.

      On page 12, line 3, "©" is deleted and replaced with "(c)".

      On page 14, line 19, "©" is deleted and replaced with "(c)".

      On page 17, line 11, replace "refund cases." with "refund
      cases. See Oropallo, 994 F.2d at 31."